■—In a proceeding pursuant to article 78 of the CPLR to review respondent’s determination dismissing petitioner from his position of attendant at Bungs Park State Hospital, after a hearing. Determination annulled, on the law, without costs, and matter remanded to respondent for reconsideration of the measure of petitioner’s punishment. Petitioner stands accused of falsifying official records in that he had another person sign out for him on the hospital’s attendance sheet and in that he printed his name once instead of signing it. No other charges were made. The sole testimony at the hearing was that of the supervising nurse, who stated she was familiar with petitioner’s signature and that the two in question were not his. This constituted substantial evidence to sustain the charge. However, under the circumstances herein, dismissal was an abuse of the discretion vested in the respondent hospital by section 75 of the Civil Service Law to decide punishment of employees in situations of this nature. Rabin, P. J., Hopkins, Munder, Gulotta and Brennan, JJ., concur.